Title: To John Adams from Tench Coxe, 5 April 1797
From: Coxe, Tench
To: Adams, John



Sir
April 5th. 1797.

In doing myself the honor to submit to your consideration the ideas contained in the inclosed paper, I feel myself obliged to assure you beg you to believe, that an anxiety for the public peace is my only motive. You will perceive, that if they are reasonable and just, they are of a nature, if true, too arouse afford to partizans both foreign and domestic, with the appearance of observation they may be perverted both at home and abroad to purposes of criticism and censure upon the measures of Government. If erroneous and mistaken unjust, they may contribute to encrease passions already too much excited in America and in Europe.  I have not therefore even consultations,  with a view to correction or melioration, thought it prudent to expose them to any person upon  the whatever, except the Clerk, who copied them.  He is incapable unable to conceive comprehend their nature and is entirely ignorant of or tendency, & will ever lie unacquainted with the use purpose to which I intended to apply them.—
As I now understand the information from Mr. Pinckney, (which however I have not read) a determination not to receive any missionary from the U.S. has been expressed by the french Government.  Permit me to say, Sir, that no man is more dissatisfied displeased than I am with the substance of such a of their communication, nor with what I understand to have been the manner.  But it Yet, I trust, that it I trust will not, appear inconsistent with the proper feelings to remark that before we enter upon a war with a very numerous, strong, very highly excited very irregular and, perhaps by this day, a neighbouring nation—before we give up a relinquish a state of peace, profitable beyond all example peculiarly important to us, and before we enter into a war the most disordoning & destroying dreadful and inveterate, that has ever occur’d, every favor all the just means, nay and every honest political device should, as I respectfully conceive, Sir, be carefully attempted.
If then, Sir, it should appear from that kind of a thorough and dispassionate examination,  either I have attempted  that the self love of France has so much plausible ground of alarm as to extenuate her Conduct, or if it shall appear, that by the experience unintended result operations of the law of nations, of our laws, and of the two treaties and of existing circumstances have been some unfavorable alterations of the state of things have been unobservedly produced in war or if it should appear that a conduct  injurious in principle to France, has been unperceivedly or unavoidably suffered from England her Enemies by us upon a small or a great scale, it will be equally honorable to the President of and advantageous to the United States and       to the people, not committed to  that exalted station, & otherwise, if the such unavoidable and unperceived aberrations of the times past can be  discovered & corrected: by him or if any means should be adopted, which might convince the French that the errors lie entirely, principally or equally on their side.
I am thoroughly sensible Sir that their sudden suspension of their own minister the particular season & manner in which it was done & and as I stand informed their indecorous rejection of our Minister refusal of Mr. Pinckney or any other regular minister who might be sent from us throw great, but I trust not insuperable difficulties, in the way. An informal agent of the President of the United states, of ability, temper, & address, and accurately & fully instructed & prepared, To maintain peace is their inestimable object might produce a change in their Views and conduct—Such an Agent was all that G. Britain would ever employ in the U.S. for eight years after the war altho we sent her a regular & dignified Minister Pleny. & such an agent to England after such indecorous conduct of that Govt. was Mr. G. Morris in the year 1790.  If such an agent were to be sent by the President a public exposure of the dignity of this Country would be avoided, and a renewal of intercourse might be happily effected.  Mr. Adet’s application to the Government of this country, after his functions were suspended, would lessen tend to remove the appearance of undue condescention in the President of the United States. The inestimable object of preserving peace would justify the measure, if successful. If unsuccessful it would unite all parties in repelling insult & injury at every hazard.
I beg leave, Sir, most particularly to apologize to you for this freedom, which even the anxiety I feel to avoid War would probably not have induced me to risque, had not you been pleased to express a disposition to receive what I might at any time take the liberty to offer concerning the public interests—
I have the honor to be / with perfect respect, / Sir, your most obedt. & most humble servant

Tench Coxe